DETAILED ACTION
Response to Amendment
The amendment filed on 08/18/21 has been entered. Claims 1-3, 7-14, 16-20 remain pending in the application. It is acknowledged that claims 4-5 have been cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 9,952,933), herein referred to as “Zhang 1”, in view of Wu (US 8,204,868) and further in view of Zhang (US 2014/0101113), herein referred to as “Zhang 2”.	
Regarding claim 1, Zhang 1 discloses:
A data management device that stores files from clients for long term retention, comprising: a persistent storage comprising a local object storage comprising: a plurality of local data objects, a plurality of local meta-data objects at least by ([col. 5, lines 1-5] “Local storage 70 stores a container file 80 which includes an index file 90 and a data file 120. In this example, index file 90 stores fingerprints (e.g., second fingerprints 110(1)-(N)) 
and a plurality of first remote meta-data objects, wherein the plurality of first remote meta-data objects stored in the local object store are copies of corresponding second remote meta-data objects stored in a remote object storage of a computing device that is operably connected to the data management device, wherein the computing device comprising the remote object storage is separate and distinct from the data management device and the clients at least by ([col. 5, lines 42-50] “Fingerprint cache 140 is a dedicated cache for storing fingerprints (e.g., second fingerprints 110(1)-(N)).” [col. 1, lines 58-60] “The second fingerprint is previously calculated based on the second fingerprinting process, and is stored both in an index file and in a cache.”) and second fingerprints are stored both locally in the index file and remotely in the cache as shown in Fig. 1A as being separate and distinct from the computing device 10 (clients) and local storage 70 (data management device);
and a processor programmed to: segment a file of the files into a plurality of file segments; deduplicate the plurality of file segments to obtain deduplicated file segments at least by ([cols. 7-8, lines 57-4] “FIG. 2 illustrates a deduplication server 210. In order to perform data deduplication, a deduplication system needs to be able to identify redundant copies of the same data. One way that can provide a reasonable likelihood of finding duplicated instances of data is to divide file data into consistently-sized data segments, 
and initiate storage of the meta-data of the deduplicated file segments, via a transmission of data from the data management device to the remote object storage, as one of the plurality of second remote meta-data objects of the remote object storage at least by ([col. 11, lines 52-56] “FIG. 4B is a simplified block diagram illustrating components of an example fingerprint cache. Fingerprint cache 140 is configured to store a subset of fingerprint entries retrieved from index file 90, which is stored in deduplication server cache 410 or local storage 70.” [cols. 18-19, lines 65-13] “Storage interface 840 generally represents any type or form of interface or device for transferring and/or transmitting data between local storage 70, fingerprint cache 140, and other components of computing system 800”) and the fingerprint cache stores deduplicated fingerprints, which were transmitted thereto from the deduplication server cache or local storage (second remote meta-data objects of the remote object storage);
Zhang 1 fails to explicitly disclose “store the deduplicated file segments in a remote data object of the remote object storage; and further store the meta-data of the deduplicated file segments as one of the plurality of first remote meta-data objects stored in the local object storage”
However, Wu teaches store the deduplicated file segments in a remote data object of the remote object storage at least by ([col. 5, lines 40-48] “A deduplication process can proceed in the following manner. If, for example, file 410, 420 and 430 are being backed up, file 410 is provided to deduplication server 140. Metadata 412 associated with file 410 is provided to a metadata database engine 325 along with the associated fingerprint 417. Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340”) and the deduplicated file segments A, B, C, D, E are stored to content storage volume 340 (remote object storage) within the storage object 440 along with the associated fingerprint as shown in Figs. 4A-4B;”.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wu into the teaching of Zhang 1 because both references disclose data fingerprinting and backup. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Zhang 1 to further include the copies of remote metadata objects as in Wu in order to protect the data in case of failure.
Zhang 1, Wu fail to explicitly disclose “and further store the meta-data of the deduplicated file segments as one of the plurality of first remote meta-data objects stored in the local object storage”
However, Zhang 2 teaches the above limitations, at least by (Fig. 1 which shows a backup server that is local to the deduplication server and server cache which stores a backup ID list, as shown in detail in Fig. 4, that includes the fingerprints, segment size, and location (second remote metadata object) of the same fingerprint, location, and segment size metadata that are found on the client cache 135 (local object storage) as shown in Fig. 3B).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Zhang 2 into the teaching of Zhang 1, Wu because the references similarly disclose data fingerprinting and backup. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the copies of remote metadata objects as in Zhang 2 in order to protect the data in the event of failure.
As per claim 2, claim 1 is incorporated, Wu further discloses:
wherein the plurality of local data objects comprise segments of a portion of the files at least by ([col. 5, lines 44-48] “Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340.”).
Zhang 1 further discloses:
wherein the segments of the portion of the files stored in the local data objects are never stored in the remote object storage at least by ([col. 1, lines 63-65] “the first fingerprint is stored along with the second fingerprint locally in the index file and remotely in the cache” [col. 5, lines 1-7] “Local storage 70 stores a container file 80 which includes an index file 90 and a data file 120. In this example, index file 90 stores fingerprints (e.g., second fingerprints 110(1)-(N)) and data file 120 stores data segments (e.g., data segments 130(1)-(N)). Fingerprint cache 140 is a dedicated cache for storing fingerprints (e.g., second fingerprints 110(1)-(N)).”) and at least Fig. 1B shows the data segments being stored on local storage 70 and not on the remote fingerprint cache 140 which only stores fingerprints.
As per claim 3, claim 2 is incorporated, Wu further discloses:
wherein the plurality of local meta-data objects comprise meta-data of the segments of the portion of the files at least by ([col. 4, lines 33-38] “FIG. 4A illustrates client files 410, 420 and 430, each of which contains identical content that is divided into data segments. Files 410, 420 and 430 can be located on the same client or on different clients. Each file is associated with metadata that describes the file (412, 422, 432), including, for example, the filename, size of the file, and a modification date. Each file also contains the fingerprint list of its composing data segments (415, 425, and 435).”) and the plurality of local meta-data objects is the metadata describing the files as shown in Fig. 4 elements 412, 422, and 432.
As per claim 7, claim 1 is incorporated, Zhang 1 further discloses:
wherein the remote data object comprises: a first plurality of segments associated with the file; and a second plurality of segments associated with a second file at least by ([0020] “During a backup process to create a backup image for the client, segments of client data are identified for inclusion in the present backup image.” [0029] “Client data 170 can include various data that is generated and/or consumed by applications employed by a user of client system 160(1). Client data 170 can also include executable files, such as those used to implement applications and operating systems, as well as files that are used or generated by such executable files. Client data 170 can include files generated by user applications (e.g., word processing programs, email programs, graphics programs, a database application, or the like) executing on client 160(1).”) and the first and second plurality of segments associated with a first and second file are the segments of first and second client data which can include a first and second set of files.
As per claim 8, claim 7 is incorporated, Zhang 1 further discloses:
wherein the remote data object further comprises: a compression region descriptor that specifies contents of a compression region comprising the first plurality of segments and the second plurality of segments at least by ([0039] “Deduplication server 110 maintains a database, also referred to as a central index (discussed in further detail below with reference to FIG. 3A), that contains fingerprints corresponding to the segments stored in deduplicated data store 190.”) and the compression region descriptor are the fingerprints for the segments.
As per claim 9, claim 1 is incorporated, Wu further discloses:
wherein the remote meta-data object comprises: meta-data of file segments associated with the file; and meta-data of file segments associated with a second file at least by ([col. 5, lines 40-48] “A deduplication process can proceed in the following manner. If, for example, file 410, 420 and 430 are being backed up, file 410 is provided to deduplication server 140. Metadata 412 associated with file 410 is provided to a metadata database engine 325 along with the associated fingerprint 417. Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340”) and Fig. 4A shows the metadata of file segments that are associated with multiple different files stored within at least content storage volume 340
As per claim 10, claim 9 is incorporated, Wu further discloses:
wherein the meta-data of file segments associated with the file comprises a fingerprint of a file segment stored in the remote object storage at least by ([col. 5, lines 42-44] “Metadata 412 associated with file 410 is provided to a metadata database engine 325 along with the associated fingerprint 417.”).
Zhang 1 further discloses:
wherein the meta-data of file segments associated with the file specifies a size of the file segment stored in the remote object storage at least by ([0077] “each fingerprint entry includes a fingerprint of a set of fingerprints  a segment size of a set of segment sizes 335(1)-(N)”).
As per claim 11, claim 9 is incorporated, Zhang 1 further discloses:
wherein the remote meta-data object comprises: a meta-data region descriptor that specifies the contents of a meta-data region of the remote meta-data object comprising the meta-data of file segments associated with the file and the meta-data of file segments associated with the second file at least by ([0067] “Each fingerprint 310 of a segment is associated with a location 320 of the segment in the segment's entry” [0077] “each fingerprint entry includes a fingerprint of a set of fingerprints 315(1)-(N), a location of a set of locations 325(1)-(N), and a segment size of a set of segment sizes 335(1)-(N).”) and Fig. 3B shows the fingerprints with associated location and size of segment information (descriptor that specifies the contents).
As per claim 12, claim 11 is incorporated, Wu further discloses:
wherein the meta-data region is not compressed at least by ([0067] “Each fingerprint 310 of a segment is associated with a location 320 of the segment in the segment's entry” [0077] “each fingerprint entry includes a fingerprint of a set of fingerprints 315(1)-(N), a location of a set of locations 325(1)-(N), and a segment size of a set of segment sizes 335(1)-(N).”) and neither the fingerprints or their descriptors are compressed.
As per claim 14, claim 1 is incorporated, Zhang 2 further discloses:
wherein deduplicating the plurality of file segments comprises: generating a fingerprint of a first file segment of the plurality of file segments; matching the fingerprint to a plurality of fingerprints stored in the local object storage; making a determination that the fingerprint matches a fingerprint of the plurality of fingerprints at least by ([Col. 8, lines 57-62] “If a new data segment's fingerprint matches existing fingerprints (e.g., first fingerprint 150(1) and second fingerprint 110(1)) presently stored in metadata store 250 and associated with the new data segment, deduplication server 210 can determine that the new data segment is likely to be already stored within data segments 130 (e.g., the new data segment is a common data segment), and thus does not need to be written to deduplication data store 260.”)
and deleting the first file segment based on the determination at least by ([Col. 10, lines 1-6] “Deduplication module 330 removes duplicate copies of data segments, if needed. Deduplication module 330 determines what duplicate copies exist, if any, and subsequently removes the duplicate copies to ensure that only a single copy of the data segment is stored within deduplication data storage 260.”.
Regarding claim 16, Zhang 1 discloses:
A method of operating a data management device that stores files from client for long term retention, the method comprising: segmenting, by the data management device, a file of the files into a plurality of file segments at least by ([cols. 7-8, lines 57-4] “FIG. 2 illustrates a deduplication server 210. In order to perform data deduplication, a deduplication system needs to be able to identify redundant copies of the same data. One way that can provide a reasonable likelihood of finding duplicated instances of data is to divide file data 
wherein the data manage management device comprises a persistent storage comprising a local object storage comprising: a plurality of local data objects, a plurality of local meta-data objects at least by ([col. 5, lines 1-5] “Local storage 70 stores a container file 80 which includes an index file 90 and a data file 120. In this example, index file 90 stores fingerprints (e.g., second fingerprints 110(1)-(N)) and data file 120 stores data segments (e.g., data segments 130(1)-(N)).”) and the local storage 70 stores data segments (local data objects) and fingerprints (local meta-data objects) as shown in Fig. 1A;
and a plurality of first remote meta-data objects, wherein the plurality of first remote meta-data objects stored in the local object store are copies of corresponding second remote meta-data objects stored in a remote object storage of a computing device that is operably connected to the data management device, wherein the computing device comprising the remote object storage is separate and distinct from the data management device and the clients at least by ([col. 5, lines 42-50] “Fingerprint cache 140 is a dedicated cache for storing fingerprints (e.g., second fingerprints 110(1)-(N)).” [col. 1, lines 58-60] “The second fingerprint is previously calculated based on the second fingerprinting process, and is stored both in an index file and in a cache.”) 
deduplicating, by the data management device, the plurality of file segments at least by ([cols. 7-8, lines 57-4] “FIG. 2 illustrates a deduplication server 210. In order to perform data deduplication, a deduplication system needs to be able to identify redundant copies of the same data. One way that can provide a reasonable likelihood of finding duplicated instances of data is to divide file data into consistently-sized data segments, which are analyzed for duplication in deduplicated data store 260 (e.g., by analysis module 230). Thus, if only a portion of a large file is modified, then only the data segment corresponding to that portion of the file need be stored in the deduplicated data store 260 and the remainder of the file segments will not be duplicated. In the embodiments described herein, a backup image file can be divided into a plurality of chunks, and each chunk can be divided into a plurality of fixed-size data segments.”) and the file is divided or segmented into segments so that only the segments of the files that are modified are stored (and thus are deduplicated before storing) in the deduplicated data store;
initiating storage, by the data management device and via a transmission of data to the remote object storage, of the meta-data of the deduplicated plurality of file segments as one of the plurality of second remote meta-data objects of the remote object storage at least by ([col. 11, lines 52-56] “FIG. 4B is a simplified block diagram illustrating components of an example transmitting data between local storage 70, fingerprint cache 140, and other components of computing system 800”) and the fingerprint cache stores deduplicated fingerprints, which were transmitted thereto from the deduplication server cache or local storage (second remote meta-data objects of the remote object storage);
Zhang 1 fails to explicitly disclose “storing, by the data management device, the deduplicated plurality of file segments in a data object of the remote object storage; and storing, by the data management device, the meta-data of the deduplicated file segments as one of the plurality of first remote meta-data objects stored in the local object storage”
However, Wu teaches storing, by the data management device, the deduplicated plurality of file segments in a data object of the remote object storage at least by ([col. 5, lines 40-48] “A deduplication process can proceed in the following manner. If, for example, file 410, 420 and 430 are being backed up, file 410 is provided to deduplication server 140. Metadata 412 associated with file 410 is provided to a metadata database engine 325 along with the associated fingerprint 417. Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340”) and the ”.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wu into the teaching of Zhang 1 because both references disclose data fingerprinting and backup. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Zhang 1 to further include the copies of remote metadata objects as in Wu in order to protect the data in case of failure.
Zhang 1, Wu fail to explicitly disclose “and storing, by the data management device, the meta-data of the deduplicated file segments as one of the plurality of first remote meta-data objects stored in the local object storage”
However, Zhang 2 teaches the above limitations, at least by (Fig. 1 which shows a backup server that is local to the deduplication server and server cache which stores a backup ID list, as shown in detail in Fig. 4, that includes the fingerprints, segment size, and location (second remote metadata object) of the same fingerprint, location, and segment size metadata that are found on the client cache 135 (local object storage) as shown in Fig. 3B).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Zhang 2 into the teaching of Zhang 1, Wu because the references similarly disclose data fingerprinting and backup. Consequently, one of ordinary 
Regarding claim 19, Zhang 1 discloses:
A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for operating a data management device that stores files from client for long term retention, the method comprising: segmenting, by the data management device, a file of the files into a plurality of file segments at least by ([cols. 7-8, lines 57-4] “FIG. 2 illustrates a deduplication server 210. In order to perform data deduplication, a deduplication system needs to be able to identify redundant copies of the same data. One way that can provide a reasonable likelihood of finding duplicated instances of data is to divide file data into consistently-sized data segments, which are analyzed for duplication in deduplicated data store 260 (e.g., by analysis module 230).”) and the file is divided or segmented into segments so that only the segments of the files that are modified are stored (and thus are deduplicated before storing) in the deduplicated data store;
wherein the data manage management device comprises a persistent storage comprising a local object storage comprising: a plurality of local data objects, a plurality of local meta-data objects at least by ([col. 5, lines 1-5] “Local storage 70 stores a container file 80 which includes an index file 90 and a data file 120. In this example, index file 90 stores fingerprints (e.g., second 
and a plurality of first remote meta-data objects, wherein the plurality of first remote meta-data objects stored in the local object store are copies of corresponding second remote meta-data objects stored in a remote object storage of a computing device that is operably connected to the data management device, wherein the computing device comprising the remote object storage is separate and distinct from the data management device and the clients at least by ([col. 5, lines 42-50] “Fingerprint cache 140 is a dedicated cache for storing fingerprints (e.g., second fingerprints 110(1)-(N)).” [col. 1, lines 58-60] “The second fingerprint is previously calculated based on the second fingerprinting process, and is stored both in an index file and in a cache.”) and second fingerprints are stored both locally in the index file and remotely in the cache as shown in Fig. 1A as being separate and distinct from the computing device 10 (clients) and local storage 70 (data management device);
deduplicating, by the data management device, the plurality of file segments at least by ([cols. 7-8, lines 57-4] “FIG. 2 illustrates a deduplication server 210. In order to perform data deduplication, a deduplication system needs to be able to identify redundant copies of the same data. One way that can provide a reasonable likelihood of finding duplicated instances of data is to divide file data into consistently-sized data segments, which are analyzed for duplication in deduplicated data store 260 (e.g., by analysis module 230). Thus, if 
initiating storage, by the data management device and via a transmission of data to the remote object storage, of the meta-data of the deduplicated plurality of file segments as one of the plurality of second remote meta-data objects of the remote object storage at least by ([col. 11, lines 52-56] “FIG. 4B is a simplified block diagram illustrating components of an example fingerprint cache. Fingerprint cache 140 is configured to store a subset of fingerprint entries retrieved from index file 90, which is stored in deduplication server cache 410 or local storage 70.” [cols. 18-19, lines 65-13] “Storage interface 840 generally represents any type or form of interface or device for transferring and/or transmitting data between local storage 70, fingerprint cache 140, and other components of computing system 800”) and the fingerprint cache stores deduplicated fingerprints, which were transmitted thereto from the deduplication server cache or local storage (second remote meta-data objects of the remote object storage);
Zhang 1 fails to explicitly disclose “storing, by the data management device, the deduplicated plurality of file segments in a data object of the remote object storage; and storing, by the data management device, the meta-data of the deduplicated file segments as one of the plurality of first remote meta-data objects stored in the local object storage”
However, Wu teaches storing, by the data management device, the deduplicated plurality of file segments in a data object of the remote object storage at least by ([col. 5, lines 40-48] “A deduplication process can proceed in the following manner. If, for example, file 410, 420 and 430 are being backed up, file 410 is provided to deduplication server 140. Metadata 412 associated with file 410 is provided to a metadata database engine 325 along with the associated fingerprint 417. Content 415 of file 410 is divided into a set of segments A, B, C, D and E (450) and these segments together with their fingerprints are provided to a content router 330 for storage in a content storage volume 340”) and the deduplicated file segments A, B, C, D, E are stored to content storage volume 340 (remote object storage) within the storage object 440 along with the associated fingerprint as shown in Figs. 4A-4B;”.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wu into the teaching of Zhang 1 because both references disclose data fingerprinting and backup. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Zhang 1 to further include 
Zhang 1, Wu fail to explicitly disclose “and storing, by the data management device, the meta-data of the deduplicated file segments as one of the plurality of first remote meta-data objects stored in the local object storage”
However, Zhang 2 teaches the above limitations, at least by (Fig. 1 which shows a backup server that is local to the deduplication server and server cache which stores a backup ID list, as shown in detail in Fig. 4, that includes the fingerprints, segment size, and location (second remote metadata object) of the same fingerprint, location, and segment size metadata that are found on the client cache 135 (local object storage) as shown in Fig. 3B).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Zhang 2 into the teaching of Zhang 1, Wu because the references similarly disclose data fingerprinting and backup. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the copies of remote metadata objects as in Zhang 2 in order to protect the data in the event of failure.

Claim 17, 18, 20 recite equivalent claim limitations as the data management device of claim 2, 3, except that they set forth the claimed invention as a method and non-transitory computer readable medium, as such they are rejected for the same reason as applied hereinabove.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 9,952,933), herein referred to as “Zhang 1”, in view of Wu (US 8,204,868) and Zhang (US 2014/0101113), herein referred to as “Zhang 2”, and further in view of Floyd (US 1,007,8451).
As per claim 13, claim 1 is incorporated, Zhang 1, Wu, Zhang 2 fail to disclose wherein segmenting the file into a plurality of file segments comprises: generating a rolling hash of the file; selecting a plurality of segment breakpoints based on the rolling hash; and dividing the file into the plurality of file segments based on the segment breakpoints”
However, Floyd teaches the following limitations, generating a rolling hash of the file; selecting a plurality of segment breakpoints based on the rolling hash; at least by ([col. 13, lines 52-56] “For instance during a data storage operation, the data alignment module 304 can receive, from a data-related process 302, a data item (e.g., a file) designated for storage by the file system 306 on a data storage system 310” [col. 15, lines 28-46] “the hash function can be a rolling hash function. For example, the data alignment module 304 can parse the data item 402 using a moving window (e.g., representing a particular length of data), where the contents of the window are input into a hash function. If the outputted hash value fulfills particular criteria (e.g., if it matches one or more predetermined hash values corresponding to particular file types, data types, asset types, a specific value or values, or other criteria), the data alignment module identities a boundary 404 within the window of data (e.g., at 
and dividing the file into the plurality of file segments based on the segment breakpoints at least by ([col. 5,lines 41-44] “The data alignment module can locate particular boundaries within the data item, and modify the data item by partitioning it along one or more of those boundaries, creating one or more intermediate portions of variable size”) and the boundaries identified using the rolling hash function are used to partition the data item (file) into variable-sized portions.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Floyd into the teaching of Zhang 1, Wu, Zhang 2 because the references similarly disclose deduplication. Consequently, one of ordinary skill in the art would be motivated to further modify the segmentation of files as in the combination of references to further include the specific segmentation of files .

Response to Arguments
The following is in response to the amendment filed on 08/18/21.

Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 8, applicant argues that [the data management device that store files from clients]…comprising: a persistent storage comprising a local object…is not disclosed by Zhang 1 because local storage is part of computing device which is different from deduplication server.
In response to the preceding argument, examiner respectfully submits that, as an initial matter, a portion of the limitation referred to by the applicant is found in the preamble of the claims and is, therefore, not necessarily given patentable weight. Further, regarding applicant’s specific argument, the previous or current office actions do not rely on the deduplication server for the “remaining limitations” of the claims. This appears to be a generalization and misinterpretation of the examiner’s office action. Further, Zhang 1 does not clearly disclose the location of the deduplication server within the overall topology of the disclosed invention.
Regarding 35 USC 103, on pg. 9, applicant argues that the deduplication server as in Zhang 1 does not disclose any storage that stores all of a plurality of local objects, local metadata objects and plurality of first remote meta-data objects.

Regarding 35 USC 103, on pgs. 9-11, applicant argues that Zhang 1, Wu, and Zhang 2 fail to disclose newly amended limitations (ii) and (iii) and that Zhang 1 is acknowledged by the examiner a failing to disclose “store the deduplicated file segments…wherein the second remote meta-data object is one of the plurality of remote metadata objects”.
In response to the preceding argument, examiner respectfully submits that as an initial matter, the claims do not explicitly recite the entirety of (ii) or (iii), as suggested by the applicant. Wu further discloses the claimed limitation similar to (ii) at least by ([col. 5, lines 40-48] which discloses that deduplicated file segments A, B, C, D, E are stored to content storage volume 340 (remote object storage) within the storage object 440 along with the associated fingerprint as shown in Figs. 4A-4B. Zhang 1 further discloses the claimed limitation similar to (iii) at least by [col. 11, lines 52-56] and [cols. 18-19, lines 65-13] which teach that the fingerprint cache stores deduplicated fingerprints, which were transmitted thereto from the deduplication server cache or local storage (second remote meta-data objects of the remote object storage). Further, as in the previous and current office action, the examiner holds that Zhang 1 discloses deduplicating file segments to obtain deduplicated file segments at least by [cols. 7-8, lines 57-4]. Lastly, the applicant cancelled the portion of the claims that read “wherein the second remote 
	
	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM P BARTLETT/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169